DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Clams
Claims 1-6 and 8-21 are pending. 
Claim 7 is cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The “medial line” of Claims 1-6 and 8-21 is not defined in a way to provide orientation to the device and is therefore unclear.  For the purpose of examination, the examiner will treat the limitation as a medial line drawn perpendicular to the locking edges, as she believes is the intent of the applicant. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Swanhn et al. (US 2021/0145487, hereinafter “Swanhn”).
Regarding Claim 1, Swanhn discloses a cervical plate assembly (Figure 1A, 100, with use in the cervical spine disclosed in [0017]) comprising a plate body (101) having an anterior surface and a posterior surface opposite the anterior surface (as seen in Figure 1A), the plate body further comprising at least a pair of bone screw holes (104) extending through the plate body from the anterior surface through said posterior surface, each of the pair of bone screw holes having a first (Figure 1A shows multiple bone screw holes) and second screw hole (Figure 1A shows multiple bone screw holes) with a side wall (as seen in Figure 1A).  Swanhn further discloses a screw lock receiving channel extending between and connecting said first screw hole and said second screw hole (best seen in Figures 2A and 2B), and a screw lock body (embodiment shown in Figures 4A and 4B, 400) located in said screw lock receiving channel (as seen in Figure 2A. Please note:  the embodiment of Figures 4A and 4B are not shown with a plate body or receiving channel but would be similar to that of Figure 2A as is described in [0106] and also described in [0075]). 
The screw lock body of Swanhn further comprises a first screw locking edge and a second screw locking edge (Figures 4A and 4B, sides 402), where each of the screw locking edges has a curved outer side and an inner side opposite the curved outer side (see Figures 4A and 4B), and a compliant middle section (see Figures 4A and 4B) comprising a first linking member and a second linking member (sides 401) extending between the inner side of each of the screw locking edges.  The linking members of Swahn are serpentine (Figures 4A and 4B).  
Swanhn discloses the invention substantially as claimed, but does not disclose one or more bends in the linking member extended toward a medial line of the screw lock body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the device of Swanhn to orient the linking member in a horizontal plane as opposed to a vertical plane which would provide the bends in the linking member extended toward a medial line of the screw lock body.  It has been held by the courts that a change in shape or configuration, without an y criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art oil find obvious to provide based on the suitability of the intended final application.  As criticality is not assigned to this shape in the present application, the device of Swanhn would provide the same function of compressibility (disclosed in [0106]) as is desired by the present application.  
 Regarding Claim 11, Swanhn discloses a cervical plate assembly (Figure 1A, 100, with use in the cervical spine disclosed in [0017]) comprising a plate body (101) having an anterior surface and a posterior surface opposite the anterior surface (as seen in Figure 1A), the plate body further comprising at least a pair of bone screw holes (104) extending through the plate body from the anterior surface through said posterior surface, each of the pair of bone screw holes having a first (Figure 1A shows multiple bone screw holes) and second screw hole (Figure 1A shows multiple bone screw holes) with a side wall (as seen in Figure 1A).  Swanhn further discloses a screw lock receiving channel extending between and connecting said first screw hole and said second screw hole (best seen in Figures 2A and 2B), and a screw lock body (embodiment shown in Figures 4A and 4B, 400) located in said screw lock receiving channel (as seen in Figure 2A. Please note:  the embodiment of Figures 4A and 4B are not shown with a plate body or receiving channel but would be similar to that of Figure 2A as is described in [0106]).).  
The screw lock body of Swanhn further comprises a first screw locking edge and a second screw locking edge (Figures 4A and 4B, sides 402), where each of the screw locking edges has a curved outer side and an inner side opposite the curved outer side (see Figures 4A and 4B), and a compliant middle section (see Figures 4A and 4B) comprising a first linking member and a second linking member (sides 401) extending between the inner side of each of the screw locking edges, where each of the linking members is serpentine (see Figure 4A).  Swanhn further discloses one or more binding members that connect the first and second linking members, where each binding member is positioned on the linking member to be inset from the inner side of each screw locking edge. 
Swanhn discloses the invention substantially as claimed, but does not disclose one or more bends in the linking member extended toward a medial line of the screw lock body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the device of Swanhn to orient the linking member in a horizontal plane as opposed to a vertical plane which would provide the bends in the linking member extended toward a medial line of the screw lock body.  It has been held by the courts that a change in shape or configuration, without an y criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art oil find obvious to provide based on the suitability of the intended final application.  As criticality is not assigned to this shape in the present application, the device of Swanhn would provide the same function of compressibility (disclosed in [0106]) as is desired by the present application.  
Regarding Claim 19, Swanhn discloses a screw lock assembly comprising a first screw locking edge and a second screw locking edge opposite the first screw locking edge (Figures 4A and 4B, sides 402), where each of the screw locking edges has a curved outer side and an inner side opposite the curved outer side (see Figures 4A and 4B), a first linking member and a second linking member (sides 401) extending between and formed continuously with the inner side of each of the screw locking edges, where each of the linking members is serpentine (see Figure 4A).  Swanhn further discloses a first pair of plate stop tabs (tabs on one locking edge side) formed where the linking members attach to the first screw locking edge and  a second pair of plate stop tabs (tabs on other locking edge side) formed where the linking members attach to the second screw locking edge. 
Swanhn discloses the invention substantially as claimed, but does not disclose one or more bends in the linking member extended toward a medial line of the screw lock body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the device of Swanhn to orient the linking member in a horizontal plane as opposed to a vertical plane which would provide the bends in the linking member extended toward a medial line of the screw lock body.  It has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art oil find obvious to provide based on the suitability of the intended final application.  As criticality is not assigned to this shape in the present application, the device of Swanhn would provide the same function of compressibility (disclosed in [0106]) as is desired by the present application.  
Regarding Claims 2 and 12, Swanhn discloses that the at least one screw locking edge is configured to abut a bone screw that is inserted into one of the bone screw holes of the plate body (Please note:  although this embodiment is not shown with a bone plate, as described in [0106], this embodiment locking edge would abut a bone screw that is inserted into one of the bone screw holes of the plate body similarly to the embodiment seen in Figure 2A).2App. No. 16/530,238 Reply to Office Action dated May 28, 2021  
Regarding Claims 3 and 13, Swanhn discloses that the screw locking edge comprises two prongs that overhang from said screw lock and are configured to extend over a head of said bone screw (see Figure below). 
Regarding Claims 4 and 14, Swanhn discloses the screw locking edge with a lip configured to extend over a head of the bone screw (see annotated Figure 4A below). 
Regarding Claims 5 and 15 Swanhn discloses a first pair of plate stop tabs (tabs on one locking edge side) formed where the linking members attach to the first screw locking edge and  a second pair of plate stop tabs (tabs on other locking edge side) formed where the linking members attach to the second screw locking edge. 
Regarding Claims 6, 16, and 21, Swanhn discloses that the plate stop tabs define a maximum width of the screw lock body (as seen in Figures 4A and 4B). 
Regarding Claim 8, Swanhn discloses one or more binding members that connect the first and second linking members.
Regarding Claims 9, Swanhn discloses that each binding member is positioned on the linking member to be inset from the inner side of each screw locking edge. 

Regarding Claims 10, 17, and 20,  Swanhn further discloses that the binding members connect the inward bends of the linking members at an apex of the inward bends.  
Regarding Claim 18, Swanhn discloses Swanhn discloses the invention substantially as claimed, but does not disclose that the linking members have one or more outward bends that extend away from a medial line of the screw lock. It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the device of Swanhn to orient the linking member in a horizontal plane as opposed to a vertical plane which would provide the bends in the linking member extended toward a medial line of the screw lock body.  It has been held by the courts that a change in shape or configuration, without an y criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art oil find obvious to provide based on the suitability of the intended final application.  As criticality is not assigned to this shape in the present application, the device of Swanhn would provide the same function of compressibility (disclosed in [0106]) as is desired by the present application.  

    PNG
    media_image1.png
    460
    488
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-20 have been considered but are moot because the newly added limitations are met by the 35 USC 103 design choice rejection in view of Swanhn as described above.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE L NELSON/Examiner, Art Unit 3774          

                                                                                                                                                                                              /JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774